Citation Nr: 1605254	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for undifferentiated somatoform disorder and generalized anxiety disorder ("psychiatric disability") prior to October 19, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2012, the Board remanded this case for additional development.  Thereafter, in a March 2013 rating decision, the Appeal Management Center increased the Veteran's disability rating for a psychiatric disability to 50 percent, effective October 19, 2012.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2015, the Board again remanded this matter for further development, to include providing the Veteran with a VA examination and obtaining possibly outstanding records.  The claim has now been returned to the Board.

Regarding the characterization of the increased rating issue on appeal, the RO granted service connection for a psychiatric disability in a May 2005 rating decision and assigned a rating of 30 percent, effective August 1, 2004.  Thereafter, within a year of the May 2005 rating decision, the Veteran submitted a claim for an increased rating accompanied by new and material evidence regarding his psychiatric disability.  The Veteran's 30 percent rating was continued in a July 2006 rating decision.  The Veteran filed a notice of disagreement with the July 2006 rating decision in August 2006.  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Board finds that although the Veteran did not express disagreement with the May 2005 rating decision granting entitlement to service connection, new and material evidence regarding the claimed disability was received within one year of the May 2005 determination, and thus, that rating decision did not become final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  Therefore, despite the RO's and the Board's prior characterization of this claim as a new claim for an increased rating, the Board finds that this claim is properly characterized as an appeal of the initial rating in the May 2005 rating decision, and the issue has been recharacterized accordingly.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected psychiatric disability.  Accordingly, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

Subsequent to the AOJ's readjudication of this case in an April 2015 Supplemental Statement of the Case, the Veteran submitted additional medical evidence in support of his claim.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the case is being remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Outstanding Records

Remand is required to obtain outstanding VA and private treatment records.  In December 2008, the Veteran submitted authorizations, with dates of treatment and complete addresses, for VA to obtain psychiatric treatment records from Dr. J.N. and Dr. B.B.  On each authorization form, the Veteran indicated that "a letter is attached written by the doctor [in] reference to my condition.  If you need to you can send for my records."  Accompanying the forms were letters from Dr. B.B. and Dr. J.N., both dated in December 2008.  However, it does not appear that the AOJ ever attempted to obtain records from either treatment provider.  

As noted above, the Board remanded this matter in July 2012, in part, to obtain private treatment records.  The Board directed the AOJ to contact the Veteran and afford him the opportunity to identify or submit any additional private treatment records, to specifically include private records from Dr. B.B. and Dr. J.N.  In response to the Board's July 2012 remand, the AOJ requested that the Veteran provide authorization to obtain any outstanding private treatment records, to include any outstanding records from Dr. B.B. and Dr. J.N.  It does not appear that the Veteran responded to that letter.  However, as the AOJ never attempted to obtain the records in 2008 and, therefore, never informed the Veteran of its inability to obtain the records in accordance with 38 C.F.R. § 3.159(e), the Board finds that the Veteran should be afforded one more opportunity to provide authorization for the AOJ to obtain those highly relevant records.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In the July 2012 remand, the Board also directed the AOJ to obtain relevant VA treatment records dated from June 2007 to the present.  Inexplicably, in July 2012, the AOJ only requested VA treatment records dated from June 2007 to April 2008.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was not completed, the claim must again be remanded so that remedial compliance with the Board's July 2012 remand can occur.

Additionally, in a January 2016 letter, the Veteran's private physician summarized the Veteran's recent health problems and indicated that the Veteran "has been admitted to the VAMC on two occasions fairly recently for management of depression."  The physician also reported that the Veteran has been seeing an outpatient counselor regularly.  Attached to the letter is a chronological listing of recent in- and out-patient medical treatment, which includes private inpatient mental health treatment in April 2014, VA inpatient mental health treatment in October 2015, and VA outpatient mental health treatment in November 2015.  

This evidence suggests that there are highly relevant private and VA treatment records not associated with the claims files.  These records should be obtained on remand.  See 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

VA Examination

As noted above, the Board remanded this matter again in January 2015, primarily so that the Veteran could be afforded an additional VA examination regarding the current severity of his service-connected psychiatric disability.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The Appeals Management Center (AMC) undertook the requested additional development of this claim, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

A Compensation and Pension Exam Inquiry report dated April 1, 2015, reflects that the Veteran failed to report for the examination scheduled on that date, and the examination request was cancelled.  In an April 2015 Supplemental Statement of the Case (SSOC), the AMC continued to deny the Veteran's claim, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

The Board acknowledges that 38 C.F.R. § 3.655 generally provides that when a claimant, without good cause, fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.

Significantly, however, the record in this case does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  The only correspondence from VA to the Veteran during that time involves requests for records and indicates that the Veteran would later be informed of the time and location of an upcoming VA examination.  The April 2015 SSOC simply stated that the Veteran failed to report to the VA examination and did not list as evidence any correspondence sent to the Veteran notifying him of the scheduled examination.  The Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 
F.3d 572 (Fed. Cir. 2013).  

Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, another examination must be scheduled, and he must be provided the required notice of it.  Such an examination is particularly important here because, as noted in the previous remand, a contemporaneous medical examination is necessary to determine the current level of the Veteran's disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

TDIU

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran's private physician reported that the Veteran has not worked since April 2014.  See January 2016 Correspondence.  Additionally, several examiners have indicated that the Veteran's psychiatric disability has an effect on the Veteran's occupational activities.  Specifically, the May 2011 VA examiner opined that the Veteran's psychiatric disability causes "significant difficulties in his ability to function in his normal occupational environment."  Similarly, the Veteran's private physician opined that the Veteran "is not stable psychologically or physically for employment at this time."  These findings suggest that the Veteran may be unemployable, in part, as a result of his service-connected psychiatric disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected psychiatric disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain the following treatment records:

a. 	Dr. J.N., September 2004 to December 2008

b. Dr. B.B., August 2008 to January 2009

c. Rapides Regional Physician Group

d. Vermillion Behavior Health, April 2014

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment dated from April 2008 to the present, to specifically include, but not limited to, inpatient mental health records from October 2015.  If no such records are located, that fact should be documented in the claims file.

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected psychiatric disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's psychiatric disability should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's psychiatric disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's psychiatric disability.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim of entitlement to an increased rating for psychiatric disability, including a claim of entitlement to a TDIU due to a service-connected psychiatric disability.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




